Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 2, 8, and 14 be found allowable, claims 20, 22, and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  While the claims do not recite the same limitation, per se, claims 2, 8, and 14 require that the previous region is a same color, i.e. a single color, which is equivalent to having a rate of change of color of 0.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Depending claims 3, 9, and 15 recite that the color coherence comprises an “identification of whether similar colors are present in the previous region”.  Applicant’s disclosure has no discussion of a “color coherence”, per se, and the example of Applicant’s disclosure, paragraphs 234, 236, only describes identifying that the previous frame region has a “same color for the whole region”, and does not discuss or suggest “similar” colors as a basis for determining shading rate.  Therefore, these claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the parent application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0178983 A1 (hereinafter Akenine-Moller)  in view of “Adaptive Multi-Rate Ray Sampling on Mobile Ray Tracing GPU” by Won-Jong Lee, Seok Joong Hwang, et al. (hereinafter Hwang).
Regarding claim 1, the limitations “at least one non-transitory computer readable storage medium comprising a set of application programming instructions, which when executed by a computing device, cause the computing device to: identify one or more values that are to be accessed during frame generation; and assign a first shading rate to a current region of a current frame based on the one or more values”  are taught by Akenine-Moller (Akenine-Moller, e.g. abstract, paragraphs 16-60, describes a system for variable rate shading, which includes identifying tiles which are covered by primitives in the scene, e.g. paragraphs 21-22, 48, i.e. identifying region(s) of a current frame, and using data associated with the primitives to calculate a shading rate R which is used to scale the shading grid size for each tile, e.g. paragraphs 23-45, 49-53, 55-58, 59-60, i.e. assigning a (first) shading rate R to each tile/region, where the shading rate R may be steered using values which would be accessed during frame generation, e.g. paragraphs 57, 60, where surface detail, brightness, and/or contrast and/or object importance, focus, and/or velocity may affect the shading rate for the tile containing the primitive representing a surface/object.  Further, Akenine-Moller, e.g. paragraphs 48, 58, teaches that the system may be implemented by a processor executing stored instructions.)
The limitations “wherein the current region is to share a temporal and spatial association with a previous region of a previous frame that was previously shaded at a second shading rate higher than the first shading rate, wherein the previous region is identified as being shadable at a lower shading rate than the second shading rate based on having a color coherence throughout the previous region, wherein the color coherence is based at least in part on whether a color change occurs throughout the previous region of the previous frame” is partially taught by Akenine-Moller (Akenine-Moller’s system divides the screen into the same set of tiles for each frame, e.g. paragraphs 21-22, such that each current frame tile shares a temporal and spatial association with the tile in the same spatial position in the previous frame, and, in at least some instances, the shading rate could decrease between consecutive frames, i.e. a given tile could have a first shading rate in a first frame, and due to scene changes, the same tile may have a second shading rate for the subsequent frame which has a lower shading rate.  However, while Akenine-Moller teaches that the shading rate R could be steered using values representing object/surface rendering parameters, e.g. paragraphs 57, 60, as discussed above, Akenine-Moller does not address maintaining temporal coherence, per se, or otherwise indicate that a shading rate for a given tile/region in a first frame is identified as being shadable at a lower shading rate in a subsequent frame based on whether a color change occurs in the given tile/region in the first frame, i.e. the claimed color coherence in the previous region.)  However, this limitation is suggested by Hwang (Hwang, e.g. abstract, sections 3, 4, describes a system for tiled adaptive multi-rate ray tracing based rendering.  Hwang, e.g. section 3, final two paragraphs, teaches that the system was designed by improving a baseline multi-rate sampling technique using the tile-based rendering approach, i.e. determining a sampling rate on a per-tile basis, and by utilizing frame-to-frame coherence, i.e. lowering the sample rate for the corresponding tile of a subsequent frame based on the similarity ratio in the first frame, and additionally that temporal aliasing may be avoided by changing threshold values.  While Hwang’s system uses a similarity ratio based on geometry information, e.g. section 3, paragraphs 4-5, Hwang, e.g. section 4, paragraph 6, section 5, paragraph 2, suggests that image space similarity checks could improve operation of the system, i.e. by checking for color and texture similarity within each tile, in addition to the geometric similarity test used to determine the similarity ratio for each tile, the resulting image quality could be improved.  Finally, while Hwang’s system is an improvement of a baseline system relying on ray tracing as described in section 3, Hwang indicates that adaptive sampling in rasterization systems is analogous art, e.g. section 2, paragraph 4.  It is noted that although Hwang indicates the rasterization based approaches are not extendable for ray tracing, per se, Hwang does not suggest that rasterization approaches could not be improved in the same way as Hwang’s baseline ray tracing system.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akenine-Moller’s variable tile shading rate rendering system to include Hwang’s per-tile similarity ratios including Hwang’s suggested texture and color similarity checks, in order to take advantage of frame-to-frame coherence, i.e. by adaptively lowering a shading rate for a tile in a subsequent frame based on the similarity of the tile in a first frame, in order to improve image quality as suggested by Hwang, section 4, and to reduce the effect of temporal aliasing by switching threshold values as suggested by Hwang, section 3, which could also help compensate for the discontinuities in grid size noted by Akenine-Moller, paragraphs 45-46.  In the combined system, as suggested by Hwang, color and texture similarity tests for each tile would be included in determining the similarity ratio for each tile for purposes of deciding whether to decrease the shading rate for the corresponding tile for the second frame.
Regarding claim 2, the limitation “wherein the color coherence comprises the previous region being a same color” is taught by Akenine-Moller in view of Hwang (As discussed in the claim 1 rejection above, the similarity ratio of each tile of the first frame is used to determine the sampling rate of the corresponding tile of the second frame, wherein when the similarity ratio is sufficiently high, i.e. as compared to a threshold, as taught by Hwang, e.g. figure 3, the sampling rate is reduced.  A high similarity score, based in part on color similarity within the tile, e.g. Hwang, section 4, paragraph 6, section 5, paragraph 2, indicates a high degree of similarity.  That is, if the tile in the first frame is all a single color, or entirely similar colors, the similarity ratio will be high, indicating that the shading rate may be reduced for the subsequent frame.)
Regarding claim 3, the limitation “wherein the color coherence is to include an identification of whether similar colors are present in the previous region” is taught by Akenine-Moller in view of Hwang (As discussed in the claim 1 rejection above, the similarity ratio of each tile of the first frame is used to determine the sampling rate of the corresponding tile of the second frame, wherein when the similarity ratio is sufficiently high, i.e. as compared to a threshold, as taught by Hwang, e.g. figure 3, the sampling rate is reduced.  A high similarity score, based in part on color similarity within the tile, e.g. Hwang, section 4, paragraph 6, section 5, paragraph 2, indicates a high degree of similarity.  That is, if the tile in the first frame is all a single color, or entirely similar colors, the similarity ratio will be high, indicating that the shading rate may be reduced for the subsequent frame.)
Regarding claim 4, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 2 and 3 above.
Regarding claim 5, the limitation “assign a third shading rate to another region of the current frame based on the one or more values” is taught by Akenine-Moller in view of Hwang (Akenine-Moller, e.g. paragraphs 16-60, performs the same determination for every second frame tile, based on the similarity ratio for each corresponding first frame tile as taught by Hwang, such that all the second frame tiles are assigned a shading rate, based on the set of similarity ratios from the first frame and rendering values from the second rendered frame corresponding to the claimed one or more values, as discussed in the claim 1 rejection above.  That is, every tile is assigned a shading rate, which is variable, such that there will be other (third) tiles with other (third) shading rates.)
Regarding claim 6, the limitation “wherein the third shading rate is different from the first shading rate” is taught by Akenine-Moller (As noted in the claim 5 rejection above, every tile in the subsequent/current frame is assigned a shading rate, which is variable, such that there will be other (third) tiles with other (third) shading rates.  As there are more than two possible shading rates, e.g. Akenine-Moller, paragraph 50, gives two exemplary shading rate functions having more than two rates, in at least some instances, said other/third tiles with other/third shading rates will be different from the first (and second) shading rates.)
Regarding claims 7 and 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claims 8, 14, 20, 22, and 24 , the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 9 and 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 10 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claims 11 and 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 12 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
	Regarding claim 19, the limitations “wherein the first shading rate is to be assigned during a first rasterization associated process that includes a depth test, and further wherein the second shading rate is to be assigned during a second rasterization associated process that includes a depth test” are taught by Akenine-Moller (Akenine-Moller, e.g. paragraph 21, indicates that the rendering system relies on rasterization and may include performing early z-culling, i.e. each frame is rendered using a rasterization associated process that includes a depth test, and the shading rates are assigned during the rendering of each respective frame, i.e. the shading rate for each tile of the first rendered frame, corresponding to the claimed previous frame, is determined as part of rendering each tile of the first rendered frame, and similarly the shading rate for each tile of the second rendered frame, corresponding to the claimed current frame, is determined as part of rendering each tile of the second rendered frame.  It is additionally noted that Hwang teaches an analogous operation, e.g. figure 5 shows that although the similarity ratio is determined during the first rendered frame, the actual shading rate is not determined until rendering the corresponding tile of the second frame.)
Regarding claims 21 and 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 19 above.



Response to Arguments
Applicant’s arguments, see page 7, filed 7/18/22, with respect to 35 U.S.C. 112(a) rejections of claims 1, 2, 4-8, 10-14, and 16-18 and 35 U.S.C. 112(b) rejections of claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 1, 2, 4-8, 10-14, and 16-18 and 35 U.S.C. 112(b) rejections of claims 1-18 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-18 in view of Lee and Hwang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, for Applicant’s reference, the terms “sampling” and “shading” are synonymous in the context of image rendering, i.e. the hit point of a ray tracing system is a sample of a scene represented using a color having a particular shade representing said scene, such that Applicant’s assertion of a supposed distinction from Lee on the basis of pixels versus tracing of rays could not be considered persuasive.  Furthermore it is emphasized that Applicant’s assertion of supposedly different definitions of sampling and shading is not supported by any evidence, i.e. Applicant does not cite any dictionary or prior art definitions.  Finally, Applicant’s arguments are contradicted by Applicant’s disclosure, i.e. Applicant’s disclosure refers to shading and sampling rates interchangeably, and does not appear to at any point define the two terms as distinct.
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
With respect to the 112(a) rejections of claims 3, 9, and 15, Applicant’s remarks do not provide any explanation as to how the amended claims address the basis of the rejections of said claims.  Therefore, Applicant’s remarks cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619